       Case 2:17-cv-10022-SM-MBN Document 68 Filed 02/12/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CARLOS TORRES, on behalf of                             CIVIL ACTION NO. 17-10022
himself and other persons similarly situated,

       Plaintiff,                                       JUDGE SUSIE MORGAN

v.

INTELIQUENT, INC., ET AL.                               MAG. JUDGE MICHAEL NORTH

       Defendants.



        ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       CONSIDERING the foregoing Joint Motion to Dismiss with Prejudice (the “Motion”)

filed by Plaintiff, Carlos Torres, and Defendant Premier Automotive, LLC (“Premier”) and good

cause appearing:

       IT IS HEREBY ORDERED that, in accordance with Federal Rule of Civil Procedure

41, the Motion is GRANTED and any and all claims asserted by Plaintiff against Premier in this

lawsuit are DISMISSED WITH PREJUDICE. Each party will bear his or its own costs.

       New Orleans, Louisiana, this 11th day of February 2019.



                                      _______________________________________________
                                      SUSIE MORGAN, U.S.D.J.
